_ Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF FLORIDA

Case No, 19-CR-20284-SMITH

UNITED STATES OF AMERICA
VS:
| JOSE MELQUIADES CISNEROS ALARCON,

Defendant.

 

FACTUAL PROFFER UN SUPPORT OF GUILTY PLEA

. The United Siates Department of Justice, Criminal Division, Fraud Section and Money
Laundering and Asset Recovery Section, and the United States Aitorney’s Office for the Southern
District of Florida ( collectively; the “Government”), and the Defendant, Jose Melquiades Cisneros
Alarcon (“the defendant”) stipulate and agree that the information stated herein is true and
acclirate and a sufficient basis for the defendant’s plea of guilty to the money leundcring
conspiracy in violation of Title 18, United States Code, Section 1956(h) charged in the instant
case. Had this matter proceeded to trial, the defendant stipulates and agrees that the Government
would have proven the facts alleged below beyond a reasonable doubt and the forfeiture alicgations
set forth in the criminal Indictment by a preponderance of the evidence. | |

' Empresa Publica de Hidrocarburos del Ecuador (“PetroEcuador”) is the state-owned and
, state-controlled oil company in Ecuador. PetroEcnadar performed government functions for and
on behalf of Ecuador. The defendant, a citizen of Ecuador and a permanent resident of the United
States who resided in the Southern. District of Florida during the rélevant time period, was the

‘president and director of several companies that were based in Miami, Florida.

 

Page 1 of 6
' From in or arcund 2013 and continuing until at least 2015, the defendant and others,
including United States citizens, knowingly and willfully agreed to use the mails and means and
instrumentalities of interstate commerce, including US-based companies and U.S. bank accounts,
to cofnuptly promise to pay, and to pay, approximaicly $4,400,000 in bribes to PetroEcuador
officials in otder to influence those officials in their official capacity and to secure an improper
advantage for various companies in obtaining and retaining business with PetroEcuador (“the
illegal bribery. scheme”). The defendant knew that this conduct was unlawful..

| From in or around 2013 and. continu ing until at least 2015, the defendant knowingly and
willfally conspired with others, including his co-defendant Armengol Alfonso Cevallos Diaz
(“Cevallos”} and Marcelo Reyes Lopez (“Reyes”), to conceal and disguise the nature, location,
source, ownership, and control of ihe proceeds of the illegal bribery scheme and to promote the

. carrying on of the illegal bribery scheme.
- tn furtherance of the conspiracy, and with the intent to conceal and diseuise the nature,

location, source, ownership, and control of the proceeds of the illegal bribery scheme, as well as

to promote the carrying on of the illegal bribery scheme, the defendant and his co-conspirators,

among other things, created 2 shell company in the Southern District of F lorida for the benefit of
Reyes; opened a bank account in the Southern Disiri ct of Florida in the name of that shell company,
transferred the proceeds of the illegal bribery scherine from other bank accounts that the defendant
and his co-conspirators controlled into the shell company’s bank accounts and into the Panamanian
bank account of a Panamanian shell company controlled by another PetroEcuador official, and
used the proceeds of the illegal bribery Scheme to purchase properties in the Southern District of

Florida for the benefit of Reyes and a third PetroEcuador official.

hw

 

Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019 Page 2 of 6
Specifically, in or around 2013, ‘the defendant and his co-defendant.Cevallos raet with
Reyes, who the defendant knew to be a PetroEcuddor official, in Miami, Florida and agreed, in
furtherance of the conspiracy, and with the intent to conceal and disguise the proceeds of the illegal
bribery scheme, 28 well as to promote the illegal bribery sclieme, to open.a shell company in the

. Uriited States, O&G International Supplies Inc. (‘O&G”), which the defendant would contro! ‘for

_ the benefit of Reyes. The defendant created O&G on or about January 31, 2013 in the Southern .

District of Florida and acted as the company’s president. The defendant-also opened and
“maintained a bank-account for O&G in Miami, Florida and used it to facilitate bribe payments
intended for Reyes. , |
On or about February 13, 2013, ari Ecuadorian oil’ services company that was. a
PetroEcuador contractor transferred $1,314,733 in bribes to a Florida-based intermediary
companly’s (Intermediary Company. 1) U.S. bank account. The defendant was a director of
Intermediary Company 1 arid controlled its U:S. bank account. On or about that same day, an
additional $13 14,733, also intended as bribes, was transferred from the same Ecuadorian oil
services company to a second intermediary company’s (Intermediary Corpany 2) U.S, Bank
account. The defendant was also-a director of Intermediary Company 2 and had'signatory authority
| over its U.S. bank account. Additionally, on or about February 27, 2013, $700,000 was transferred:
to Intermediary Company 1’s U.S.-bank account from an entity used to sénd bribes on behalf of
_another PetroEouador contractor, ‘GalileoEnergy $:4. Shortly after these transfers were received
into Intermediary Company 175 U.S. bank account, the defendant signed wire transfers, on-or about
February 15, 201 3 and on or about March 22, 2013, totaling approximately $800,000 from that
US. bank account to’ 0&G's U.S. bank account, which the defendant later used-to purchase a

‘propeity in Miami, Florida for Reyes, as describéd farther below.

 

Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019 Page 3 of 6
Additional funds transferred’ by PetroEcuador contractors into U.S. bank accounts
controlled by the: defendant were intended as bribe. payments for at least two other PetroHcuador
ofticiats For instance, the defendant sent fund transfers from a third intermediary company’s U.S,
bank account that he.controlled to bank accounts, in Panama beneficially owned by the second
PetroEcuador official, including $425,000 transferred on or about August 3, 2015 and two transfers
of $250,000 on or about August 10, 2015, The defendant also used some of the funds transferred
into the intermediary companies’ U.S. bank accounts to purchase at Jeast two properties in Miami,
Florida. for the.third PetroEcuador official.
‘The defendant had numerous meetings with Reyes in Miami, Florida to discuss how Reyes
wanted to use the bribe. finds. that the defendant was receiving and managing for him. The

defendant also communicated via email with Reyes about the bribe funds and the purchase. of

properties by the défendant on Reyes’ behalf using bribe funds. Between in or around April 2013

and in or around December 2014, the defendant, using the bribe funds from various PetroRenador
eonteietors, authorized or made transfers from O&G’s account to purchase six real properties in
: the Southern District of Florida for the benefit of Reyes, including: (1) 11316 NW 79 Lane, Doral,
“Floridas(2) 14340 SW 156th Avenue, Miami, Florida; (3) 16711 Collins Avenue, Unit 1902,
Sunny Isles Beach, Florida; (4) 605 S. Ocean Drive, Hollywood, Florida; (5) 609 S. Ocean Drive,
Hollywood, Florida; and (6) 345 Monroe Street, Hollywood, Florida. All six of these properties
were fitled in the name of O&G and managed by the defendant for the benefit of Reyes.
| . ‘With the i ntent to conceal and disgilise the proceeds of the illegal bribery scheme, as well
as to, promote the illegal bribery scheme, the defendant also helped to launder into the United States
cash bribe payments that Reyes had received in Ecuador. The defendant did sv by creating and

signing false and fraudulent invoices purporting to show that O&G was owed money for services

 

Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019 Page 4 of 6
t
Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019 Page 5.0f.6

rendered, when in truth and in-fact no work had been performed by O&G and the invoices were
. “eréated to justify illegal fund transfers from Ecuador to O&G’s account in the United States on
“behalf of Reyes. For instance, in or around June 2014, the defendant sent Reyes a fraudulent
invoice from O&G to an individual in Ecuador for $119,500.. The defendant knew that O&G did
not provide the services stated in'the invoice. The defendant sent this invoice, and others like it,
to justify fund transfers from the individual in Ecuador to O&G"s United States bank account,

. including ai least approximately $239,000 transferred between in or around May and June 2014.
Some of these funds were used by the defendant to purchase real property in the Southern Disttict
of Florida for Reyes, as described above. In or around February 2015, O&G was transferred to

Reyes and his wife, | |

The defendant, knowing that his conduct ‘was wrong and unlawful; conducted and.
attempted to conduet various financial transactions involving interstate and foreign cominercé
using US. shell ‘company bank. accounts, knowing that the property involved in the transactions
represented the proceeds of the illegal bribery scheme, and acting with the intent to conceal-and
disguise the true’ nature, source, location, owinership, and control of the proceeds of the illegal |
bribery scheme. The defendant, knowing that his conduct was wrong and unlawful, also caused ,
fi nancial transactions from a place in the United States to or through a place outside the United
States and toa pla i in the United States from or through a place outside the United States, with

“the intent to promote the illegal bribery scheme. ,

   
  

ARIANA FAJARD£ ORSHA

Date:

 

 

 
Case 1:19-cr-20284-RS Document 46 Entered on FLSD Docket 08/19/2019 Page 6 of 6

KAREN ROCHLIN
ASSISTANT UNITED STATES ATTORNEY

ROBERT ZINK
CHIEF, FRAUD SECTION
DEPARTMENT OF JUSTICE

4}
Date: —~ sia) 4 . By: bit f
LORINDA LARYEA
ASSISTANT CHIEF
DAVID FUHR
KATHERINE RAUT
“FRIAL ATTORNEYS

DEBORAH L. CONNOR

CHIEF, MONEY LAUNDERING & ASSET
RECOVERY SECTION

DEPARTMENT OF JUSTICE

Date: 5/19] } 9 Pray ATA
RANDALL WARDEN
MARY ANN MCCARTHY
TRIAL ATTORNEYS

es
Date: 01(3/ { 7 LE Ea

BRIAN BIEBER, ESQ:——~,
ATTORNEY FORVOEFENDANT CISNEROS

 

 

7 eo NN ee
Date: g \ 3 (9 f SON Sa —s A
( JOSE MELQUIADES CISNEROS ALARCON
‘DEFENDANT
me ?

 

ea, f
ae

J.C.

 
